Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 27 April 2020.
2.	Claims 1-20 are currently pending.  Claims 1, 8, and 15, are independent claims. 
3.	The IDS submitted on 28 August 2020 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims limitations do not provide enough details to make use of the “invention”.
It appears the purpose of the invention is to use a prediction manger to improve quality of computer implemented services provided see paragraph 28 copied below
“To improve the quality of computer implemented services provided by data zones (100) and/or provide other benefits, embodiments of the invention may provide a system and method for predicting the quality of computing implemented services provided by data zones (100). To do so, a system in accordance with embodiments of the invention may include a global prediction manager (110)”.  

As best understood the prediction manger collects compressed telemetry data and evaluates the telemetry data.  As understood by Applicant’s disclosure paragraph 30, telemetry data is defined as: 
“The telemetry data may include any type and quantity of information regarding, for example, the previous use and quality of computer implemented services, the previous use of computer computing resources (e.g., processor cycle use, memory space use, storage space use, access patterns for storage, etc.), and/or other types of information that may be used to predict the quality of computer implemented service, use of computing resources, and/or other characteristics of the data zones”.  

The claims as written do not include the phrase “computer implemented services”.  Without more details in the claim limitation(s) the claims presented are not enabling.  Appropriate correction is required.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As indicated above the presented claims are not enabling because of the numerous missing details in the claim limitations, therefore the claims are also indefinite.  Appropriate Correction is required.

8.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims state the following limitations –
“and a prediction manager programmed to: 
	obtain a local model set from a data zone of the data zones indicating that the global model set is unacceptable; 
	make a determination that the local model set is acceptable; 
	in response to the determination: 
		distribute the local model set to at least one second data zone of the data zones;
		obtain compressed telemetry data, that was compressed using the local model set, from the data zone and the at least one second data zone; and 
	generate a global prediction regarding a future operating condition of the data zones using: the compressed local telemetry data, and the local model set”

The phrasing is very disjoint and missing details and explanations.  First, for example what causes the prediction manager to determine the global model set is unacceptable?  Second how or why does the prediction manager determine a local model set is acceptable?  Third how was the telemetry data compressed? Is it using an algorithm known to a local model set and a second data zone?  Compression usual involves some algorithm/compression function, does the limitation mean the prediction manager uses a compression mechanism available to both the local model generated by a first zone as well as a compression mechanism known to second data zone?  Finally, is the telemetry data compressed before it is distributed to a second data zone?  Appropriate correction is required.

9.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsson et al. U.S. Patent Application Publication No. 2019/0349266 (hereinafter ‘266) in view of Sharman et al. U.S. Patent Application Publication No. 2020/0327371 (hereinafter ‘371).
	As to independent claim 1, “A global prediction manager for generating predictions using data from data zones, comprising: storage for storing a model repository comprising a global model set and a prediction manager programmed to: obtain a local model set from a data zone of the data zones indicating that the global model set is unacceptable” is taught in ‘266 paragraphs 3, 12, and 50-51 and 64, note “A service assurance system for telecom services must be able to detect or predict problems that may violate the agreed service quality” / “the service assurance system” along with the “master node” is the “global prediction manager” / “In this manner, the mast node may determine if any prediction  of the one or more local node deviates (is unacceptable) to a certain extent from the local node’s GT value…”; 
	“make a determination that the local model set is acceptable” is shown in ‘266 paragraphs 18, 50, and 52; 
	“obtain compressed telemetry data, that was compressed using the local model set, from the data zone and the at least one second data zone;” is disclosed in ‘266 paragraphs 19 and 55, note overall computation and data communication overhead may be reduced (i.e. compressed) as well as “reducing the frequency and size of training data transmitted from local node to the master node”;
	“and generate a global prediction regarding a future operating condition of the data zones using: the compressed local telemetry data, and the local model set” is taught in ‘266 paragraphs 50-54;

Although ‘266 teaches distributing to local nodes including second local nodes a reporting policy ‘266 does teach not distributing a model set to second data zones, therefore the following is not explicitly taught in ‘266:   
	“in response to the determination: distribute the local model set to at least one second data zone of the data zones” however ‘371 teaches an edge computing platform with machine learning capabilities between a local network and plurality or remote networks that deploys a machine learning model to an edge platform (i.e. a second data zone) in the Abstract and paragraph 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of master node, a local, node, a service assurance system for predicting one or metrics based on training data taught in ‘266 to include a means to distributing the model to a second node.  One of ordinary skill in the art would have been motivated to perform such a modification because of the number of challenges facing machine learning in cloud environments a different approach is required see ‘371 (paragraphs 8-10).
	
	As to dependent claim 2, “The global prediction manager of claim 1, wherein the prediction manager is further programmed to: modify an operation of the data zones based on the global prediction” is taught in ‘371 paragraphs 12-14.
	As to dependent claim 3, “The global prediction manager of claim 1, wherein the local model set comprises: a local prediction model trained on only local telemetry data of the data zone, wherein the local prediction model is adapted to generate predictions based on telemetry data obtained from any number of sources” is shown in ‘266 Figures 1a-1b and paragraph 15.
	As to dependent claim 4, “The global prediction manager of claim 3, wherein the global model set comprises: a global prediction model trained on both local telemetry data of the data zone and second local telemetry data of the at least one second data zone, wherein the global prediction model is adapted to generate second predictions based on the telemetry data obtained from any number of sources” is disclosed in ‘266 paragraphs, 15, 50-54.
	As to dependent claim 5, “The global prediction manager of claim 1, wherein making the determination that the local model set is acceptable comprises: obtaining second local telemetry data from the at least one second data zone; obtaining an operating condition associated with the second local telemetry data; obtaining a local prediction of the operating condition using: the local model set, and the second local telemetry data; obtaining compressed second local telemetry data using: the local model set, and the second local telemetry data” is taught in ‘266 paragraphs 50-54.
	“obtaining decompressed second local telemetry data using the compressed second local telemetry data; making the determination by analyzing: the second local telemetry data, the decompressed local telemetry data, the operating condition, and the local prediction of the operating prediction” is shown in ‘266 paragraphs 70-75.
	As to dependent claim 6, “The global prediction manager of claim 1, wherein the local model set comprises: a local compression model trained on only local telemetry data of the data zone, wherein the local compression model is adapted to generated compressed telemetry data based on telemetry data obtained from any number of sources” is disclosed in ‘371 paragraph 12.
	As to dependent claim 7, “The global prediction manager of claim 6, wherein the global model set comprises: a global compression model based on local telemetry data of the data zone and second local telemetry data of the at least one second data zone, wherein the global compression model is adapted to generated second compressed telemetry data based on the telemetry data obtained from any number of sources” is taught in ‘371 paragraph 12.
	As to independent claim 8. A method for generating predictions using data from data zones, comprising: obtaining a local model set from a data zone of the data zones indicating that a global model set using to generate the predictions is unacceptable” is taught in ‘266 paragraphs 3, 12, and 50-51 and 64, note “A service assurance system for telecom services must be able to detect or predict problems that may violate the agreed service quality” / “the service assurance system” along with the “master node” is the “global prediction manager” / “In this manner, the mast node may determine if any prediction  of the one or more local node deviates (is unacceptable) to a certain extent from the local node’s GT value…”;
	“making a determination that the local model set is acceptable” is shown in ‘266 paragraphs 18, 50, and 52; 
	“obtaining compressed telemetry data, that was compressed using the local model set, from the data zone and the at least one second data zone” is disclosed in ‘266 paragraphs 19 and 55, note overall computation and data communication overhead may be reduced (i.e. compressed) as well as “reducing the frequency and size of training data transmitted from local node to the master node”;
	“and generating a global prediction regarding a future operating condition of the data zones using: the compressed local telemetry data, and the local model set” is taught in ‘266 paragraphs 50-54;

Although ‘266 teaches distributing to local nodes including second local nodes a reporting policy ‘266 does teach not distributing a model set to second data zones, therefore the following is not explicitly taught in ‘266:   
	“in response to the determination: distributing the local model set to at least one second data zone of the data zones” however ‘371 teaches an edge computing platform with machine learning capabilities between a local network and plurality or remote networks that deploys a machine learning model to an edge platform (i.e. a second data zone) in the Abstract and paragraph 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of master node, a local, node, a service assurance system for predicting one or metrics based on training data taught in ‘266 to include a means to distributing the model to a second node.  One of ordinary skill in the art would have been motivated to perform such a modification because of the number of challenges facing machine learning in cloud environments a different approach is required see ‘371 (paragraphs 8-10).
	As to dependent claim 9, “The method of claim 8, further comprising: modifying an operation of the data zones based on the global prediction” is taught in ‘371 paragraphs 12-14.
	As to dependent claim 10, “The method of claim 8, wherein the local model set comprises: a local prediction model trained on only local telemetry data of the data zone, wherein the local prediction model is adapted to generate predictions based on telemetry data obtained from any number of sources” is shown in ‘266 Figures 1a-1b and paragraph 15.
	As to dependent claim 11, “The method of claim 10, wherein the global model set comprises: a global prediction model trained on both local telemetry data of the data zone and second local telemetry data of the at least one second data zone, wherein the global prediction model is adapted to generate second predictions based on the telemetry data obtained from any number of sources” is taught in ‘266 paragraphs 50-54.
	As to dependent claim 12, “The method of claim 8, wherein making the determination that the local model set is acceptable comprises: obtaining second local telemetry data from the at least one second data zone; obtaining an operating condition associated with the second local telemetry data; obtaining a local prediction of the operating condition using: the local model set, and the second local telemetry data; obtaining compressed second local telemetry data using: the local model set, and the second local telemetry data” is taught in ‘266 paragraphs 50-54;
	“obtaining decompressed second local telemetry data using the compressed second local telemetry data; making the determination by analyzing: the second local telemetry data, the decompressed local telemetry data, the operating condition, and the local prediction of the operating prediction” is shown in ‘266 paragraphs 70-75.
	As to dependent claim 13, “The method of claim 8, wherein the local model set comprises: a local compression model trained on only local telemetry data of the data zone, wherein the local compression model is adapted to generated compressed telemetry data based on telemetry data obtained from any number of sources” is disclosed in ‘371 paragraph 12.
	As to dependent claim 14, “The method of claim 13, wherein the global model set comprises: a global compression model based on local telemetry data of the data zone and second local telemetry data of the at least one second data zone, wherein the global compression model is adapted to generated second compressed telemetry data based on the telemetry data obtained from any number of sources” is taught in ‘371 paragraph 12.
	As to independent claim 15, this claim is directed to a non-transitory computer readable medium executing the method of claim 8; therefore, it is rejected along similar rationale.
	As to dependent claims 16-20, these claims contain substantially similar subject matter as claims 9-14; therefore, they are rejected along similar rationale.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        28 July 2022